          Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 1 of 6




                                           +1-212-474-1958

                                          yeven@cravath.com


                                                                                       May 4, 2021

VIA ECF

The Honorable James Donato
U.S. District Court for the Northern District of California
45 Golden Gate Avenue, Courtroom 11, 19th Floor
San Francisco, CA 94102

RE:    In re: Google Play Store Antitrust Litigation, No. 3:21-md-02981-JD (N.D. Cal.);
       Epic Games, Inc. v. Google LLC, No. 3:20-cv-05671-JD (N.D. Cal.) (“Epic v. Google”);
       In re Google Play Consumer Antitrust Litigation, No. 3:20-cv-05761-JD (N.D. Cal.);
       In re Google Play Developer Antitrust Litigation, No. 3:20-cv-05792-JD (N.D. Cal.)

Dear Judge Donato:

                 Plaintiffs in the above-captioned matters respectfully request that the Court compel
Defendants (collectively, “Google”) to produce all discovery materials from the case captioned
Callsome Solutions Inc. v. Google, Inc., Index No. 652386/2014 (N.Y. Sup.) (“Callsome”).
Plaintiffs certify that the Parties have met and conferred on this issue but have reached an impasse.

  I.   Background
                On March 1, 2021, Plaintiffs served Google with Supplemental RFP No. 204,
which requested that Google produce all “Discovery Materials” from the Callsome litigation. (Ex.
A.) “Discovery Materials” was defined to include all documents produced by Google, including
responses to requests for production, interrogatories or requests for admission, as well as
transcripts and videos of any depositions taken in the case.

                In its Responses and Objections served on March 31, 2021, Google objected to
producing any documents in response to RFP No. 204. (Ex. B.) Google asserts that the Callsome
litigation is an “irrelevant legal action,” and that Plaintiffs’ request is “unduly burdensome,
disproportionate, duplicative, and oppressive.” (Id.) Google has not budged from this position
          Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 2 of 6




despite Plaintiffs’ further explanations in correspondence and telephonic meet-and-confers
concerning the relevance of the requested materials.

 II.   The Callsome Litigation
                Callsome Solutions Inc. (“Callsome”) was a startup app developer that designed
and developed a software development kit (“SDK”) for Android, Google’s mobile device
operating system. Callsome’s SDK—called Post Call Manager (“PCM”)—allowed app
developers to add to their apps functions that enhance a user’s productivity with respect to
telephone calls and text messages. (Callsome ECF No. 2 at ¶¶ 23-26.) After ending a phone call
or receiving a text message, an app incorporating PCM would open a screen on the user’s device
that allowed the user to take several actions, including calling the person back, sending them an
email, or running an internet search for topics related to the call. (Id. at ¶ 26.) Notably, instead of
using Google Search for internet searches, PCM used Yahoo’s search engine. (Id.)

                Callsome launched the PCM SDK in September 2013, partnering with StartApp, a
mobile advertising platform which, at the time, was an emerging rival to Google in the Russian
search market. (Id. at ¶¶ 28, 34.) By the end of November 2013, apps incorporating the PCM
were downloaded more than 46 million times, with approximately 1.3 billion logged app sessions.
(Id. at ¶ 35.) That same November, Google sent suspension notices to developers with apps
utilizing PCM, threatening them with removal of their apps from the Google Play store unless they
removed PCM from their apps. (Id. at ¶¶ 38-41.) Callsome approached Google, but Google
claimed that Callsome’s PCM breached Google’s terms and conditions and would not retract its
notices. (Id. at ¶¶ 45-55.) As a result of Google’s suspension notices, most app developers ceased
using PCM, leading to the demise of Callsome’s business and, ultimately, of Callsome itself. (Id.
at ¶¶ 42-44.)

                In 2014, Callsome sued Google in New York State Supreme Court in Manhattan
for tortious interference and trade libel. (Id. at ¶ 1.) Callsome alleged its PCM product did not
breach any Google terms and conditions. (Id. at ¶ 60.) As discovery progressed, however,
Callsome uncovered new information leading it to believe that Google’s claims of breach of
contract were pretextual, and that Google’s real motive was to use its power over the Play Store to
squash Callsome’s PCM due to its use of competing search functionality and a competing ad
network. (Callsome ECF No. 301 at 4-5.) In 2017, Callsome successfully moved to reopen
discovery after learning of the existence of Calldorado, a developer with an SDK “using an
advertising format and mechanism identical to that for which Google banned Callsome’s product
from the Google Play Store for purportedly violating its Ad Policy.” (Callsome ECF No. 511 at
4; ECF No. 301 at 3.) Unlike PCM, the “functionally identical” Calldorado SDK was allowed to
thrive in the Play Store, eventually becoming a “Google Premier Partner” that was “constantly in
conversation with Google.” (Callsome ECF No. 301 at 3.) Callsome alleged this disparate and
discriminatory behavior towards two “identical products” was related to Google’s desire to blunt
the competitive threat posed by StartApp. (Id. at 4-5; ECF No. 2 at ¶¶ 28-29.) By 2020, Callsome
had reached out to the House Judiciary Committee, who saw fit to include Callsome in its 2020




                                                  2
           Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 3 of 6




Competition in Digital Markets Investigation (the “House Report”),1 which specifically mentions
allegations regarding Google’s attempt to squash competition from StartApp. (House Report at
222.) In 2020, the Callsome litigation settled out of court on strictly confidential terms, which
now prevent Callsome from speaking with Plaintiffs’ counsel regarding its allegations.

III.    Argument
               The Court should compel Google to produce all discovery materials from the
Callsome litigation as sought in RFP No. 204 because they are likely to provide direct evidence of
Google’s anticompetitive conduct. (Ex. A.)

                 Plaintiffs in this case allege that Google has monopoly power in the market for
Android app distribution, and that Google abuses that power to harm competition in that and
adjacent markets. (See, e.g., Epic v. Google Complaint (“Complaint”), ECF No. 1 ¶¶ 59-61;
Consumer Complaint, ¶¶ 97-101; Developer Complaint, ¶¶ 5, 13.) According to Callsome’s
complaint, as a result of Google’s suspension notices, the download rate for PCM dropped by over
50% in the first month alone, declining even more drastically thereafter. (Callsome ECF No. 2 ¶¶
44.) Google’s ability to shut down PCM within a matter of weeks demonstrates its market power
in app distribution. And Google’s use of that power to quash competition in adjacent markets
demonstrates the competitive harm that flows from Google’s conduct. Indeed, although the
Callsome action sounded in tort, many of the allegations in the Callsome complaint invoke the
same anticompetitive concerns at issue in these cases. As just one example, Callsome’s allegation
that “Google utilizes two particularly effective methods to maintain Google Play as the premier
marketplace: licensing agreements and user warnings”, mirrors allegations Plaintiffs have made
here. (Id. at ¶ 10; see e.g., Complaint ¶¶ 96-99; Consumer Complaint, ¶¶ 42-44, 89-94; Developer
Complaint ¶¶ 8, 11, 81.)

                Given the substantive overlap, the discovery taken in the Callsome litigation is
likely to support Plaintiffs’ claims in this MDL. In 2017, Callsome specifically reopened
discovery “to determine the full truth and reasons behind Google’s disparate and discriminatory
behavior towards [...] two equivalent products.” (Callsome ECF No. 301 at 3.) Discovery
concerning the disparate treatment of two similarly situated app developers, aimed at establishing
an anticompetitive motive, is relevant to Plaintiffs’ allegation that Google misuses its monopoly
power as a tool to unreasonably constrain competition. (Id. at 2; Complaint ¶¶ 208-211; Consumer
Complaint, ¶¶ 150-156; Developer Complaint ¶¶ 100-104.) As a result of Google’s alleged
anticompetitive conduct, both Callsome, Epic, and Developer Plaintiffs have been unreasonably
restricted in their ability to distribute their products, (Complaint ¶ 213; Developer Complaint ¶¶
196-198; Callsome ECF No. 301 at 2.), with Developers overpaying for distribution services,
thereby causing Consumers to pay higher prices. (Consumer Complaint ¶ 155.)

               In meet-and-confers, counsel for Google suggested that because the underlying
claims in the Callsome litigation sound in tort and trade libel rather than antitrust, discovery into
the Callsome litigation is not relevant. But Google’s focus on the specific causes of action

     1
       U.S. House. Subcommittee on Antitrust, Commercial and Administrative Law of the Committee on the
Judiciary, Investigation of Competition in Digital Markets Majority Staff Report and Recommendations, (2020)
available at https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf

                                                     3
          Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 4 of 6




Callsome chose to pursue is a distraction. What is relevant are the factual circumstances
concerning Callsome’s effective removal from the Play Store, and those circumstances appear to
support Plaintiffs’ allegations here. Indeed, that Callsome’s circumstances implicate antitrust
concerns is evidenced by Callsome’s decision to reach out to the House Judiciary Committee and
in the inclusion of Callsome’s allegations in the House Report as an example of Google’s alleged
anticompetitive conduct. The House Report details how Google allegedly abuses its “control over
the Play store to protect the dominance of its own services and stifle rivals.” (House Report at
222.) Citing a submission by Callsome, the House Report details how “challenging a Play Store
decision was like navigating a black box,” with “Google respond[ing] with silence, then
roadblocks and runarounds” with respect to developers’ attempts to resolve Play Store decisions
amicably—more evidence of Google’s market power. (Id.)

                 Google’s objection of undue burden lacks merit and is contrary to the Court’s
Standing Order for Discovery in Civil Cases, ¶ 6 (“A burden, overbreadth or similar objection
shall not be a valid reason for withholding requested, responsive materials actually known to
counsel or the party.”). In 2018, when discussing sanctions against Google for excessively
designating documents as confidential, the Callsome court noted that Google had produced only
“3923 documents consisting of 4,771 pages.” (Callsome ECF No. 359 at 3.) Google “will suffer
little if any burden by producing the documents as they are kept in their normal course of business
because these documents have already been produced.” Munoz v. PHH Corp., 2013 WL 684388,
at *6 (E.D. Cal. Feb. 22, 2013).

              For the foregoing reasons, the Court should compel Google to produce the
Callsome discovery as sought in RFP No. 204.

                                         *      *       *




                                                4
Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 5 of 6




                          CRAVATH, SWAINE & MOORE LLP
                            Christine Varney (pro hac vice)
                            Katherine B. Forrest (pro hac vice)
                            Gary A. Bornstein (pro hac vice)
                            Yonatan Even (pro hac vice)
                            Lauren A. Moskowitz (pro hac vice)
                            M. Brent Byars (pro hac vice)
                            Timothy G. Cameron (pro hac vice)
                            Omid H. Nasab (pro hac vice)
                            Darin P. McAtee (pro hac vice)

                          FAEGRE DRINKER BIDDLE & REATH LLP
                            Paul J. Riehle (SBN 115199)

                          Respectfully submitted,

                          By:       /s/ Yonatan Even
                                    Yonatan Even

                                    Counsel for Plaintiff Epic Games, Inc.


                          BARTLIT BECK LLP
                            Karma M. Giulianelli

                          KAPLAN FOX & KILSHEIMER LLP
                            Hae Sung Nam


                          Respectfully submitted,

                          By:       /s/ Karma M. Giulianelli
                                    Karma M. Giulianelli

                                    Co-Lead Counsel for the Proposed Class
                                    in In re Google Play Consumer Antitrust
                                    Litigation




                                5
Case 3:20-cv-05671-JD Document 140 Filed 05/04/21 Page 6 of 6




                          HAGENS BERMAN SOBOL SHAPIRO LLP
                            Steve W. Berman
                            Robert F. Lopez
                            Benjamin J. Siegel

                          SPERLING & SLATER PC
                            Joseph M. Vanek
                            Eamon P. Kelly
                            Alberto Rodriguez


                          Respectfully submitted,

                          By:       /s/ Steve W. Berman
                                    Steve W. Berman

                                    Co-Lead Interim Class Counsel for the
                                    Developer Class and Attorneys for Plaintiff
                                    Pure Sweat Basketball



                          HAUSFELD LLP
                            Bonny E. Sweeney
                            Melinda R. Coolidge
                            Katie R. Beran
                            Scott A. Martin
                            Irving Scher


                          Respectfully submitted,

                          By:       /s/ Bonny E. Sweeney
                                    Bonny E. Sweeney

                                    Co-Lead Interim Class Counsel for the
                                    Developer Class and Attorneys for Plaintiff
                                    Peekya App Services, Inc.




                                6
